DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are pending and have been examined.
This action is in reply to the papers filed on 08/10/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 06/04/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 06/04/2021 as modified by the amendment filed on 08/10/2022. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,055,750 has been reviewed and has been placed in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. No.: 11,055,750.
Appl. 17/338,768 – Claim 21. (Currently Amended) A computer-implemented method for optimizing distribution of resources for data elements at an optimization server, comprising: 
US Pat. No.: 11,055,750 – Claim 1. A computer-implemented method for optimizing distribution of resources for data elements at an optimization server, comprising: 
Appl. 17/338,768 – Claim 21. receiving, at the optimization server from a user interface, a selection of a first objective and a second objective, the first objective and second objective comprising goals associated with distribution of a plurality of data elements stored in a database; 
US Pat. No.: 11,055,750 – Claim 1. receiving, at the optimization server, a selection of a first objective via a user interface, the first objective comprising a goal associated with distribution of a plurality of data elements, the plurality of data elements being stored in a database; 
Appl. 17/338,768 – Claim 21. receiving, at the optimization server from the user interface, an indication that the first objective has a higher priority than the second objective; 
US Pat. No.: 11,055,750 – Claim 1. receiving, at the optimization server, a first goal metric via the user interface, the first goal metric associated with the first objective; 
Appl. 17/338,768 – Claim 21. receiving, at the optimization server from the user interface, an indication of a first key performance indicator associated with the first objective 
US Pat. No.: 11,055,750 – Claim 1. receiving, at the optimization server, a first goal metric via the user interface, the first goal metric associated with the first objective; 
Appl. 17/338,768 – Claim 21. disallowing, at the optimization server, selection of one or more key performance indicators based on the received indication of the first key performance indicator; 
US Pat. No.: 11,055,750 – Claim 1. disallowing, at the optimization server, selection of one or more key performance indicators as the second objective at least based on the first objective; 
Appl. 17/338,768 – Claim 21. receiving, at the optimization server from the user interface, a first goal metric associated with the first objective and a second goal metric associated with the second objective; 
US Pat. No.: 11,055,750 – Claim 1. receiving, at the optimization server, a first goal metric via the user interface, the first goal metric associated with the first objective; 
US Pat. No.: 11,055,750 – Claim 1. receiving, at the optimization server, a second goal metric via the user interface, the second goal metric associated with the second objective; 
Appl. 17/338,768 – Claim 21. determining, at the optimization server, a first forecasted metric of the first objective based on the first goal metric; 
US Pat. No.: 11,055,750 – Claim 1. determining, at the optimization server, a first forecasted metric based on the first goal metric associated with the first objective; 
Appl. 17/338,768 – Claim 21. determining, at the optimization server, a second forecasted metric of the second objective based on the second goal metric; 
US Pat. No.: 11,055,750 – Claim 1. determining, at the optimization server, a second forecasted metric based on the second goal metric associated with the second objective; and 
Appl. 17/338,768 – Claim 21. receiving, at the optimization server, a modification in the selection of the first objective; and 
US Pat. No.: 11,055,750 – Claim 8. receiving, at the optimization server, a modification in the selection of the first objective or the first goal metric; and 
Appl. 17/338,768 – Claim 21. allocating, at the optimization server, resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating displayed on the user interface and being based on the determined first forecasted metric, the determined second forecasted metric, and the indication that the first modified objective has a higher priority than the second objective.
US Pat. No.: 11,055,750 – Claim 1. automatically allocating, at the optimization server, resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating being based on the first goal metric and the first forecasted metric; 
US Pat. No.: 11,055,750 – Claim 1. automatically reallocating, at the optimization server, resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating being based on the first goal metric, the second goal metric, the first forecasted metric, the second forecasted metric, and the indication that the second objective has a higher priority than the first objective.
Appl. 17/338,768 – Claim 22. (Previously Presented) The computer-implemented method of claim 21, wherein receiving a selection of a first objective further comprises receiving a selection of one of a plurality of key performance indicators.
US Pat. No.: 11,055,750 – Claim 2. The computer-implemented method of claim 1, wherein receiving a selection of a first objective further comprises receiving a selection of one of a plurality of key performance indicators.
Appl. 17/338,768 – Claim 23. (Currently Amended) The computer-implemented method of claim 21, wherein allocating resources for the distribution of the plurality of data elements comprises determining an impression price associated with publication of one or more of the plurality of data elements, wherein the determined impression price corresponds to a degree to which the first goal metric and second goal metric are to be achieved.
US Pat. No.: 11,055,750 – Claim 3. The computer-implemented method of claim 1, wherein allocating resources for the distribution of the plurality of data elements comprises determining an impression price associated with publication of one or more of the plurality of data elements, wherein the determined impression price corresponds to the degree to which the first goal metric and second goal metric are to be achieved.
Appl. 17/338,768 – Claim 24. (Previously Presented) The computer-implemented method of claim 21, wherein the optimization server comprises one or more servers, and the database comprises one or more databases, and further comprising: 
US Pat. No.: 11,055,750 – Claim 4. The computer-implemented method of claim 1, wherein the optimization server comprises one or more servers, and the database comprises one or more databases, and further comprising: 
Appl. 17/338,768 – Claim 24. receiving, at the optimization server, a selection of a third objective; 
US Pat. No.: 11,055,750 – Claim 4. receiving, at the optimization server, a selection of a third objective; 
Appl. 17/338,768 – Claim 24. receiving, at the optimization server, a third goal metric associated with the third objective; 
US Pat. No.: 11,055,750 – Claim 4. receiving, at the optimization server, a third goal metric associated with the third objective; 
Appl. 17/338,768 – Claim 24. determining, at the optimization server, a third forecasted metric based on the third goal metric; and 
US Pat. No.: 11,055,750 – Claim 4. determining, at the optimization server, a third forecasted metric based on the third goal metric; and 
Appl. 17/338,768 – Claim 24. allocating, at the optimization server, resources for the distribution of a plurality of data elements based on the first forecasted metric, the second forecasted metric, the third forecasted metric, and the indication that the first objective has a higher priority than the second objective.
US Pat. No.: 11,055,750 – Claim 4. reallocating, at the optimization server, resources for the distribution of a plurality of data elements based on the first goal metric, the second goal metric, the first forecasted metric, the second forecasted metric, the third goal metric, the third forecasted metric, and the indication that the first objective has a higher priority than the second objective.
Appl. 17/338,768 – Claim 25. (Previously Presented) The computer-implemented method of claim 21, further comprising: 
US Pat. No.: 11,055,750 – Claim 5. The computer-implemented method of claim 1, further comprising: 
Appl. 17/338,768 – Claim 25. determining, at the optimization server, a theme associated with the first objective; and 
US Pat. No.: 11,055,750 – Claim 5. determining, at the optimization server, a theme associated with the first objective; and 
Appl. 17/338,768 – Claim 25. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective by disallowing, at the optimization server, selection of any key performance indicator as the second objective that is not associated with the determined theme.
US Pat. No.: 11,055,750 – Claim 5. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective by disallowing, at the optimization server, selection of any key performance indicator as the second objective that is not associated with the determined theme.
Appl. 17/338,768 – Claim 26. (Previously Presented) The computer-implemented method of claim 21, wherein the first objective corresponds to an objective category associated with a plurality of key performance indicators, and further comprising: 
US Pat. No.: 11,055,750 – Claim 6. The computer-implemented method of claim 1, wherein the first objective corresponds to an objective category associated with a plurality of key performance indicators, and further comprising: 
Appl. 17/338,768 – Claim 26. receiving, at the optimization server, a selection of one of the plurality of key performance indicators as the first objective; and 
US Pat. No.: 11,055,750 – Claim 6. receiving, at the optimization server, a selection of one of the plurality of key performance indicators as the first objective; and 
Appl. 17/338,768 – Claim 26. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective by disallowing, at the optimization server, selection of any remaining key performance indicators associated with the objective category as the second objective.
US Pat. No.: 11,055,750 – Claim 6. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective by disallowing, at the optimization server, selection of any remaining key performance indicators associated with the objective category as the second objective.
Appl. 17/338,768 – Claim 27. (Currently Amended) The computer-implemented method of claim 21, further comprising: 
US Pat. No.: 11,055,750 – Claim 7. The computer-implemented method of claim 1, further comprising: 
Appl. 17/338,768 – Claim 27. determining, at the optimization server, a priority multiplier based on the indication that the first objective has a higher priority than the second objective, wherein the priority multiplier is based on a degree of higher priority that the first objective has over the second objective; and 
US Pat. No.: 11,055,750 – Claim 7. determining, at the optimization server, a priority multiplier based on the indication that the second objective has a higher priority than the first objective, wherein the priority multiplier is based on the degree of higher priority that the first objective has over the second objective; and 
Appl. 17/338,768 – Claim 27. applying, at the optimization server, the priority multiplier when allocating resources for the distribution of a plurality of data elements.
US Pat. No.: 11,055,750 – Claim 7. applying, at the optimization server, the priority multiplier when allocating resources for the distribution of a plurality of data elements.
Appl. 17/338,768 – Claim 28. (Previously Presented) The computer-implemented method of claim 21, further comprising: 
US Pat. No.: 11,055,750 – Claim 8. The computer-implemented method of claim 1, further comprising: 
Appl. 17/338,768 – Claim 28. receiving, at the optimization server, a modification in the selection of the first objective or the first goal metric; and 
US Pat. No.: 11,055,750 – Claim 8. receiving, at the optimization server, a modification in the selection of the first objective or the first goal metric; and 
Appl. 17/338,768 – Claim 28. allocating, at the optimization server, resources for the distribution of the plurality of data elements based on the modification in the selection of the first objective or the first goal metric.
US Pat. No.: 11,055,750 – Claim 8. reallocating, at the optimization server, resources for the distribution of the plurality of data elements based on the modification in the selection of the first objective or the first goal metric.
Appl. 17/338,768 – Claim 29. (Currently Amended) A system for optimizing distribution of resources for data elements, comprising: 
US Pat. No.: 11,055,750 – Claim 9. A system for optimizing distribution of resources for data elements, comprising: 
Appl. 17/338,768 – Claim 29. a data storage device storing instructions for optimizing distribution of resources to data elements; and 
US Pat. No.: 11,055,750 – Claim 9. a data storage device storing instructions for optimizing distribution of resources to data elements; and 
Appl. 17/338,768 – Claim 29. a processor configured to execute the instructions to perform a method including: 
US Pat. No.: 11,055,750 – Claim 9. a processor configured to execute the instructions to perform a method including: 
Appl. 17/338,768 – Claim 29. receiving from a user interface a selection of a first objective and a second objective, the first objective and second objective comprising goals associated with distribution of a plurality of data elements; 
US Pat. No.: 11,055,750 – Claim 9. receiving a selection of a first objective via a user interface, the first objective comprising a goal associated with distribution of a plurality of data elements, the plurality of data elements being stored in a database; 
US Pat. No.: 11,055,750 – Claim 9. receiving a selection of a second objective via the user interface, the second objective comprising a goal associated with distribution of the plurality of data elements, and an indication that the second objective has a higher priority than the first objective; 
Appl. 17/338,768 – Claim 29. receiving from the user interface an indication that the first objective has a higher priority than the second objective; 
US Pat. No.: 11,055,750 – Claim 9. receiving a selection of a second objective via the user interface, the second objective comprising a goal associated with distribution of the plurality of data elements, and an indication that the second objective has a higher priority than the first objective; 
Appl. 17/338,768 – Claim 29. receiving from the user interface an indication of a first key performance indicator associated with the first objective; 
US Pat. No.: 11,055,750 – Claim 9. receiving a first goal metric via the user interface, the first goal metric associated with the first objective; 
Appl. 17/338,768 – Claim 29. disallowing selection of one or more key performance indicators based on the received indication of the first key performance indicator; 
US Pat. No.: 11,055,750 – Claim 9. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective; 
Appl. 17/338,768 – Claim 29. receiving from the user interface a first goal metric associated with the first objective and a second goal metric associated with the second objective; 
US Pat. No.: 11,055,750 – Claim 9. receiving a first goal metric via the user interface, the first goal metric associated with the first objective; 
US Pat. No.: 11,055,750 – Claim 9. receiving a second goal metric via the user interface, the second goal metric associated with the second objective; 
Appl. 17/338,768 – Claim 29. determining a first forecasted metric of the first objective based on the first goal metric; 
US Pat. No.: 11,055,750 – Claim 9. determining a first forecasted metric based on the first goal metric associated with the first objective; 
Appl. 17/338,768 – Claim 29. determining a second forecasted metric of the second objective based on the second goal metric; 
US Pat. No.: 11,055,750 – Claim 9. determining a second forecasted metric based on the second goal metric associated with the second objective; and 
Appl. 17/338,768 – Claim 29. receiving, at the optimization server, a modification in the selection of the first objective; and 
US Pat. No.: 11,055,750 – Claim 16. receiving a modification in the selection of the first objective or the first goal metric; and 
Appl. 17/338,768 – Claim 29. allocating resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the data storage device, the allocating displayed on the user interface and being based on the determined first forecasted metric, the determined second forecasted metric, and the indication that the first modified objective has a higher priority than the second objective.
US Pat. No.: 11,055,750 – Claim 9. automatically allocating resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating being based on the first goal metric and the first forecasted metric; 
US Pat. No.: 11,055,750 – Claim 9. automatically reallocating resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating being based on the first goal metric, the second goal metric, the first forecasted metric, the second forecasted metric, and the indication that the second objective has a higher priority than the first objective.
Appl. 17/338,768 – Claim 30. (Previously Presented) The system of claim 29, wherein receiving a selection of a first objective further comprises receiving a selection of one of a plurality of key performance indicators.
US Pat. No.: 11,055,750 – Claim 10. The system of claim 9, wherein receiving a selection of a first objective further comprises receiving a selection of one of a plurality of key performance indicators.
Appl. 17/338,768 – Claim 31. (Currently Amended) The system of claim 29, wherein allocating resources for the distribution of the plurality of data elements comprises determining an impression price associated with publication of one or more of the plurality of data elements, wherein the determined impression price corresponds to a degree to which the first goal metric and second goal metric are to be achieved.
US Pat. No.: 11,055,750 – Claim 11. The system of claim 9, wherein allocating resources for the distribution of the plurality of data elements comprises determining an impression price associated with publication of one or more of the plurality of data elements, wherein the determined impression price corresponds to the degree to which the first goal metric and second goal metric are to be achieved.
Appl. 17/338,768 – Claim 32. (Currently Amended) The system of claim 29, wherein the system for optimizing distribution comprises one or more servers, and the data storage device comprises one or more databases, and wherein the processor is further configured for: 
US Pat. No.: 11,055,750 – Claim 12. The system of claim 9, wherein the optimization server comprises one or more servers, and the database comprises one or more databases, and wherein the processor is further configured for: 
Appl. 17/338,768 – Claim 32. receiving a selection of a third objective; 
US Pat. No.: 11,055,750 – Claim 12. receiving a selection of a third objective; 
Appl. 17/338,768 – Claim 32. receiving a third goal metric associated with the third objective; 
US Pat. No.: 11,055,750 – Claim 12. receiving a third goal metric associated with the third objective; 
Appl. 17/338,768 – Claim 32. determining a third forecasted metric based on the third goal metric; and 
US Pat. No.: 11,055,750 – Claim 12. determining a third forecasted metric based on the third goal metric; and 
Appl. 17/338,768 – Claim 32. allocating resources for the distribution of a plurality of data elements based on the first forecasted metric, the second forecasted metric, the third forecasted metric, and the indication that the first objective has a higher priority than the second objective.
US Pat. No.: 11,055,750 – Claim 12. reallocating resources for the distribution of a plurality of data elements based on the first goal metric, the second goal metric, the first forecasted metric, the second forecasted metric, the third goal metric, the third forecasted metric, and the indication that the first objective has a higher priority than the second objective.
Appl. 17/338,768 – Claim 33. (Previously Presented) The system of claim 29, wherein the processor is further configured for: 
US Pat. No.: 11,055,750 – Claim 13. The system of claim 9, wherein the processor is further configured for: 
Appl. 17/338,768 – Claim 33. determining a theme associated with the first objective; and 
US Pat. No.: 11,055,750 – Claim 13. determining a theme associated with the first objective; and 
Appl. 17/338,768 – Claim 33. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective by disallowing selection of any key performance indicator as the second objective that is not associated with the determined theme.
US Pat. No.: 11,055,750 – Claim 13. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective by disallowing selection of any key performance indicator as the second objective that is not associated with the determined theme.
Appl. 17/338,768 – Claim 34. (Previously Presented) The system of claim 29, wherein the first objective corresponds to an objective category associated with a plurality of key performance indicators, and the processor is further configured for: 
US Pat. No.: 11,055,750 – Claim 14. The system of claim 9, wherein the first objective corresponds to an objective category associated with a plurality of key performance indicators, and the processor is further configured for: 
Appl. 17/338,768 – Claim 34. receiving a selection of one of the plurality of key performance indicators as the first objective; and 
US Pat. No.: 11,055,750 – Claim 14. receiving a selection of one of the plurality of key performance indicators as the first objective; and 
Appl. 17/338,768 – Claim 34. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective by disallowing selection of any remaining key performance indicators associated with the objective category as the second objective.
US Pat. No.: 11,055,750 – Claim 14. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective by disallowing selection of any remaining key performance indicators associated with the objective category as the second objective.
Appl. 17/338,768 – Claim 35. (Currently Amended) The system of claim 29, wherein the processor is further configured for: 
US Pat. No.: 11,055,750 – Claim 15. The system of claim 9, wherein the processor is further configured for: 
Appl. 17/338,768 – Claim 35. determining a priority multiplier based on the indication that the first objective has a higher priority than the second objective, wherein the priority multiplier is based on a degree of higher priority that the first objective has over the second objective; and 
US Pat. No.: 11,055,750 – Claim 15. determining a priority multiplier based on the indication that the second objective has a higher priority than the first objective, wherein the priority multiplier is based on the degree of higher priority that the first objective has over the second objective; and 
Appl. 17/338,768 – Claim 35. applying the priority multiplier when allocating resources for the distribution of a plurality of data elements.
US Pat. No.: 11,055,750 – Claim 15. applying the priority multiplier when allocating resources for the distribution of a plurality of data elements.
Appl. 17/338,768 – Claim 36. (Previously Presented) The system of claim 29, wherein the processor is further configured for: 
US Pat. No.: 11,055,750 – Claim 16. The system of claim 9, wherein the processor is further configured for: 
Appl. 17/338,768 – Claim 36. receiving a modification in the selection of the first objective or the first goal metric; and 
US Pat. No.: 11,055,750 – Claim 16. receiving a modification in the selection of the first objective or the first goal metric; and 
Appl. 17/338,768 – Claim 36. allocating resources for the distribution of the plurality of data elements based on the modification in the selection of the first objective or the first goal metric.
US Pat. No.: 11,055,750 – Claim 16. reallocating resources for the distribution of the plurality of data elements based on the modification in the selection of the first objective or the first goal metric.
Appl. 17/338,768 – Claim 37. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of optimizing distribution of resources for data elements, the method including: 
US Pat. No.: 11,055,750 – Claim 17. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of optimizing distribution of resources for data elements, the method including: 
Appl. 17/338,768 – Claim 37. receiving from a user interface a selection of a first objective and a second objective, the first objective and second objective comprising goals associated with distribution of a plurality of data elements; 
US Pat. No.: 11,055,750 – Claim 17. receiving a selection of a first objective via a user interface, the first objective comprising a goal associated with distribution of a plurality of data elements, the plurality of data elements being stored in a database; 
US Pat. No.: 11,055,750 – Claim 17. receiving a selection of a second objective via the user interface, the second objective comprising a goal associated with distribution of the plurality of data elements, and an indication that the second objective has a higher priority than the first objective; 
Appl. 17/338,768 – Claim 37. receiving from the user interface an indication that the first objective has a higher priority than the second objective; 
US Pat. No.: 11,055,750 – Claim 20. …, and the indication that the first objective has a higher priority than the second objective.
Appl. 17/338,768 – Claim 21. receiving from the user interface an indication of a first key performance indicator associated with the first objective; 
US Pat. No.: 11,055,750 – Claim 17. receiving a first goal metric via the user interface, the first goal metric associated with the first objective; 
Appl. 17/338,768 – Claim 37. disallowing selection of one or more key performance indicators based on the received indication of the first key performance indicator; 
US Pat. No.: 11,055,750 – Claim 17. disallowing selection of one or more key performance indicators as the second objective at least based on the first objective; 
Appl. 17/338,768 – Claim 37. receiving from the user interface a first goal metric associated with the first objective and a second goal metric associated with the second objective; 
US Pat. No.: 11,055,750 – Claim 17. receiving a first goal metric via the user interface, the first goal metric associated with the first objective; 
US Pat. No.: 11,055,750 – Claim 17. receiving a second goal metric via the user interface, the second goal metric associated with the second objective; 
Appl. 17/338,768 – Claim 37. determining a first forecasted metric of the first objective based on the first goal metric; 
US Pat. No.: 11,055,750 – Claim 17. determining a first forecasted metric based on the first goal metric associated with the first objective; 
Appl. 17/338,768 – Claim 37. determining a second forecasted metric of the second objective based on the second goal metric; 
US Pat. No.: 11,055,750 – Claim 17. determining a second forecasted metric based on the second goal metric associated with the second objective; 
Appl. 17/338,768 – Claim 37. receiving, at the optimization server, a modification in the selection of the first objective; and 
US Pat. No.: 11,055,750 – Claim 16. receiving a modification in the selection of the first objective or the first goal metric; and 
Appl. 17/338,768 – Claim 37. allocating resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from a database, the allocating displayed on the user interface and being based on the determined first forecasted metric, the determined second forecasted metric, and the indication that the first modified objective has a higher priority than the second objective.
US Pat. No.: 11,055,750 – Claim 17. automatically allocating resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating being based on the first goal metric and the first forecasted metric; 
US Pat. No.: 11,055,750 – Claim 17. automatically reallocating resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating being based on the first goal metric, the second goal metric, the first forecasted metric, the second forecasted metric, and the indication that the second objective has a higher priority than the first objective.
Appl. 17/338,768 – Claim 38. (Previously Presented) The non-transitory computer-readable medium of claim 37, wherein receiving a selection of a first objective further comprises receiving a selection of one of a plurality of key performance indicators.
US Pat. No.: 11,055,750 – Claim 18. The non-transitory computer-readable medium of claim 17, wherein receiving a selection of a first objective further comprises receiving a selection of one of a plurality of key performance indicators.
Appl. 17/338,768 – Claim 39. (Currently Amended) The non-transitory computer-readable medium of claim 37, wherein allocating resources for the distribution of the plurality of data elements comprises determining an impression price associated with publication of one or more of the plurality of data elements, wherein the determined impression price corresponds to a degree to which the first goal metric and second goal metric are to be achieved.
US Pat. No.: 11,055,750 – Claim 19. The non-transitory computer-readable medium of claim 17, wherein allocating resources for the distribution of the plurality of data elements comprises determining an impression price associated with publication of one or more of the plurality of data elements, wherein the determined impression price corresponds to the degree to which the first goal metric and second goal metric are to be achieved.
Appl. 17/338,768 – Claim 40. (Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the method further comprising: 
US Pat. No.: 11,055,750 – Claim 20. The non-transitory computer-readable medium of claim 17, wherein the optimization server comprises one or more servers, and the database comprises one or more databases, the method further comprising: 
Appl. 17/338,768 – Claim 40. receiving a selection of a third objective; 
US Pat. No.: 11,055,750 – Claim 20. receiving a selection of a third objective; 
Appl. 17/338,768 – Claim 40. receiving a third goal metric associated with the third objective; 
US Pat. No.: 11,055,750 – Claim 20. receiving a third goal metric associated with the third objective; 
Appl. 17/338,768 – Claim 40. determining a third forecasted metric based on the third goal metric; and 
US Pat. No.: 11,055,750 – Claim 20. determining a third forecasted metric based on the third goal metric; and 
Appl. 17/338,768 – Claim 40. allocating resources for the distribution of a plurality of data elements based on the first forecasted metric, the second forecasted metric, the third forecasted metric, and the indication that the first objective has a higher priority than the second objective.
US Pat. No.: 11,055,750 – Claim 20. reallocating resources for the distribution of a plurality of data elements based on the first goal metric, the second goal metric, the first forecasted metric, the second forecasted metric, the third goal metric, the third forecasted metric, and the indication that the first objective has a higher priority than the second objective.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for priority-based optimization of data element utilization.
Claim 1 recites [a] computer-implemented method for optimizing distribution of resources for data elements at an optimization server, comprising: receiving, at the optimization server from a user interface, a selection of a first objective and a second objective, the first objective and second objective comprising goals associated with distribution of a plurality of data elements stored in a database; receiving, at the optimization server from the user interface, an indication that the first objective has a higher priority than the second objective; receiving, at the optimization server from the user interface, an indication of a first key performance indicator associated with the first objective; disallowing, at the optimization server, selection of one or more key performance indicators based on the received indication of the first key performance indicator; receiving, at the optimization server from the user interface, a first goal metric associated with the first objective and a second goal metric associated with the second objective; determining, at the optimization server, a first forecasted metric of the first objective based on the first goal metric; determining, at the optimization server, a second forecasted metric of the second objective based on the second goal metric; receiving, at the optimization server, a modification in the selection of the first objective; and allocating, at the optimization server, resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating displayed on the user interface and being based on the determined first forecasted metric, the determined second forecasted metric, and the indication that the first modified objective has a higher priority than the second objective.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 21-28 recite a method and, therefore, are directed to the statutory class of a process. Claims 29-36 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 37-40 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 21: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
21. A computer-implemented method for optimizing distribution of resources for data elements at an optimization server, comprising:

an optimization server
receiving, at the optimization server from a user interface, a selection of a first objective and a second objective, the first objective and second objective comprising goals associated with distribution of a plurality of data elements stored in a database;

This limitation includes the step(s) of: receiving, at the optimization server from a user interface, a selection of a first objective and a second objective, the first objective and second objective comprising goals associated with distribution of a plurality of data elements stored in a database.
But for the server, user interface, and database, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate a priority-based optimization of data element utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity –
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
receiving, at the optimization server from a user interface, a selection … stored in a database;
receiving, at the optimization server from the user interface, an indication that the first objective has a higher priority than the second objective;

This limitation includes the step(s) of: receiving, at the optimization server from the user interface, an indication that the first objective has a higher priority than the second objective.
But for the server and user interface, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate a priority-based optimization of data element utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity –
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
receiving, at the optimization server from the user interface, an indication …
receiving, at the optimization server from the user interface, an indication of a first key performance indicator associated with the first objective;
This limitation includes the step(s) of: receiving, at the optimization server from the user interface, an indication of a first key performance indicator associated with the first objective. 
But for the server and user interface, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate a priority-based optimization of data element utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity –
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
receiving, at the optimization server from the user interface, an indication
disallowing, at the optimization server, selection of one or more key performance indicators based on the received indication of the first key performance indicator;

This limitation includes the step(s) of: disallowing, at the optimization server, selection of one or more key performance indicators based on the received indication of the first key performance indicator.
But for the server, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate a priority-based optimization of data element utilization which may be categorized as any of the following: 
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity –
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
disallowing, at the optimization server, selection…
receiving, at the optimization server from the user interface, a first goal metric associated with the first objective and a second goal metric associated with the second objective; 
 
This limitation includes the step(s) of: receiving, at the optimization server from the user interface, a first goal metric associated with the first objective and a second goal metric associated with the second objective.
But for the server and user interface, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate a priority-based optimization of data element utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity –
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
receiving, at the optimization server from the user interface, a first goal metric …
determining, at the optimization server, a first forecasted metric of the first objective based on the first goal metric;

This limitation includes the step(s) of: determining, at the optimization server, a first forecasted metric of the first objective based on the first goal metric.
But for the server, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate a priority-based optimization of data element utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity –
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
determining, at the optimization server, a first forecasted metric…
determining, at the optimization server, a second forecasted metric of the second objective based on the second goal metric;

This limitation includes the step(s) of: determining, at the optimization server, a second forecasted metric of the second objective based on the second goal metric.
But for the server, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate a priority-based optimization of data element utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity –
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
determining, at the optimization server, a second forecasted metric…
receiving, at the optimization server, a modification in the selection of the first objective; and 

This limitation includes the step(s) of: receiving, at the optimization server, a modification in the selection of the first objective.
But for the server, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate a priority-based optimization of data element utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity –
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
receiving, at the optimization server, a modification…
allocating, at the optimization server, resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating displayed on the user interface and being based on the determined first forecasted metric, the determined second forecasted metric, and the indication that the first modified objective has a higher priority than the second objective.

This limitation includes the step(s) of: allocating, at the optimization server, resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating displayed on the user interface and being based on the determined first forecasted metric, the determined second forecasted metric, and the indication that the first modified objective has a higher priority than the second objective. 
But for the server, user interface, and database, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate a priority-based optimization of data element utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity –
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
allocating, at the optimization server, resources … being retrieved from the database, the allocating displayed on the user interface …


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, displaying, and storing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and store data. 
Independent system claim 29 and CRM claim 37 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 22-28, 30-36, and 38-40 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving a selection of a first object and a second object, receiving an indication of priorities, disallowing a selection, receiving a goal metric, determining a forecasted metric, and allocating resources based on the forecasted metrics. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing priority-based optimization of data element utilization. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
No Prior-art Rejection
Claims 21-40 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 21-40, on page(s) 12-18 of Applicant’s Remarks (dated 08/10/2022), Applicants traverse the 35 USC §101 rejections arguing the following: the claim amendments are not directed to an abstract idea because as amended the claims recites novel and technical features that are clearly more than a generalized application of an abstract idea and involve a practical application of a particular technological solution. Applicant’s rely upon Example 37 of the January guidelines (claim as a whole integrates the mental process into a practical application as the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices). 
With respect, the Office disagrees and the claim remain rejected as noted in the above rejection and further described herein. 
Referencing Example 37of the January 2019 guidelines (Ex. 37: relocating icons on a graphical user interface), the Office rejects the comparison to Example 37. In Example 37, there was a technological solution to technical problem (automatically rearranging icons on a GUI based on determine amount of use). Conversely, Applicants propose a financial or fiscal solution to a technological problem. See for example, Applicant’s specification (PGPub. 2021/0295391 [0113 - The higher priority objective may mean that the optimization algorithm will attempt to achieve the goal with more resources, such as financial resources.]).
Essentially, Applicants proposes “allocating resources” at a graphical data element not meeting some arbitrary distribution metric. Thus, rather than a technological solution, Applicants offer a financial solution to a problem. The solution being merely financial optimization which is both abstract and does not amount to a technical solution to a technical problem. Thus, the claims remain rejected as both abstract and not integrated into a practical application.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herdrich et al 2016/0246652 Abstract: Examples may include techniques to coordinate the sharing of resources among virtual elements, including service chains, supported by a shared pool of configurable computing resources based on relative priority among the virtual element and service chains. Information including indications of the performance of the service chains and also the relative priority of the service chains may be received. The resource allocation of portions of the shared pool of configurable computing resources supporting the service chains can be adjusted based on the received performance and priority information.
Chetan et al. 2015/0227961 Abstract: A campaign user interface display is generated. A user can create and monitor a campaign from the same user interface.
Suchter et al. US 8,706,798 Abstract: In an embodiment, the systems, methods, and devices disclosed herein comprise a computer resource monitoring and allocation system. In an embodiment, the resource monitoring and allocation system can be configured to allocate computer resources that are available on various nodes of a cluster to specific jobs and/or sub-jobs and/or tasks and/or processes.
Antani 2009/0125619 Abstract: A method, information processing system, and computer program storage product for associating jobs with resource subsets in a job scheduler. At least one job class that defines characteristics associated with a type of job is received. A list of resource identifiers for a set of resources associated with the job class is received. A set of resources available on at least one information processing system is received. The resource identifiers are compared with each resource in the set of resources available on the information processing system. A job associated with the job class with is scheduled with a set of resources determined to be usable by the job based on the comparing.
Savit 2007/0234365 Abstract: A resource allocation method and system for efficiently allocating compute resources. The method includes providing a workload manager and installing a workload in the computer system. During the installing, a service level goal for the workload is provided to the workload manager, and the workload manager assigns a first resource allocation for the compute resources to the workload. Then, a service level being achieved for the workload is determined in the compute resources. Based on results of the comparing, the workload manager reallocates the compute resource with the workload manager including assigning a second resource allocation for the compute resources to the workload. The workload may be made up of one or more applications running on the compute resources over multiple OS instances. The installing of the workload includes the application interfacing with the workload manager to provide the service level goal during installation.
Ioan Avram et al. 2007/0006278 Abstract: A system and method for disseminating policies to multiple policy-based components includes a policy producer which generates a group of policies to be enforced. A policy disseminator classifies each policy with a type, and for each policy type, the policy disseminator identifies policy-based components that handle a corresponding policy type. The policy disseminator sends specific policy types from the group of policies to each policy-based component that can handle that specific policy type.
Romero et al. 2005/0039183 Abstract: In an embodiment, a computing system comprises a plurality of resources, a first manager process for allocating the plurality of resources on a dynamic basis according to service level parameters, and a plurality of computing domains, wherein at least one application, a respective second manager process, and a respective performance monitor process are executed within each computing domain, and wherein the performance monitor generates performance data related to the execution of the at least one application and the second manager process requests additional resources from the first manager process in response to analysis of performance data in view of at least one service level parameter.
Crawford, JR. et al. 2003/0233391 Abstract: A method and system are disclosed for allocating computer resources. The method may be implemented in software instructions in a resource allocator that allocates resources among workloads operating on the system. Parameters defining service level objectives for the execution of workloads are received from a user input device. At least one of the service level objectives is a utilization cap that limits the overall allocation of system resources among the workloads. The parameters include priorities for the service level objectives, including the utilization cap. As the workloads execute on the system, utilization data is received indicating usage of system resources. Resources are allocated to the workloads according to the priorities of the service level objectives and based on the utilization data.

THIS ACTION IS MADE FINAL
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682